Case 1:19-cr-10080-NMG Document 862-43 Filed 02/20/20 Page 1 of 3




         EXHIBIT
           “42”
      Case 1:19-cr-10080-NMG Document 862-43 Filed 02/20/20 18881
                                                              PageVon2 Karman
                                                                        of 3 Ave,                Suite 1620
                                                                           Irvine, CA 92612
              MAZAREI LAW GROUP, INC.
                                                                           Tel: 714.418.5797
                                                                           Fax: 714.418.5788
                                                                           Mazareilaw.com




                                       December 10, 2019

Honorable Nathaniel Gorton

       Re: Michelle Janavs' Sentencing

Your Honor,

I am writing this letter in connection with the sentencing of Michelle J anavs. I met Michelle
nearly five years ago when both of our children were freshman students at Sage Hill School. Our
daughters, along with a group of girls, became friends and as a result I got more exposure to
Michelle and who she was. Over the years and through various interactions, I gained a better
understanding of Michelle's character. I found Michelle to be a very kind, generous and down to
earth person. She was extremely kind and generous to our kids. If the kids needed transportation,
a place to stay or an ear to listen to, Michelle was always there.

When at Sage Hill, she served on the Board of Trustee for many years. Specifically, she was
part of the Development Committee for 4 years and served as the Chair of the Development
Committee for the last 2 years. In that capacity, Michelle was able to raise millions of dollars
for a state-of-the-art Science center, an athletics complex including tennis courts/swimming pool,
expansion of the cafeteria, and complete renovation of the library to better meet the needs of the
students. Sage Hill did not have a science center, athletics complex or swimming pool and that
why Michelle's efforts were so valuable and benefitted so many students at Sage Hill.
Additionally, Michelle was instrumental in raising funds for the scholarship funds and
endowment for Sage Hill which provided full or partial scholarship for many students with
limited resources. The students who did not have the necessary financial means could not have
attended Sage Hill without this scholarship fund.

In addition to raising funds for Scholarship funds, it is also my understanding that Michelle
herself sponsored a Sage Hill student's education for all four years. This particular student was
fully dependent on the financial aid that Michelle provided her and without the financial aid the
student would not be able to attend Sage Hill.

Over the course of last year, I have also learned the details of the FBI raid and the ensuing
criminal charges. I understand that when the FBI raided Michelle's house, everyone in the
household including the children were placed in handcuffs. The children witnessed Michelle
being taken away by the FBI. As a mother, I can only imagine the shame and the guilt that she
experienced when her family was put through this incredibly painful experience. Every trip that
Michelle has taken to Boston or the prospect of facing her punishment has caused a tremendous
      Case 1:19-cr-10080-NMG Document 862-43 Filed 02/20/20 Page 3 of 3



amount of stress and pain in Michelle and her family's life. What has happened to Michelle has
served as one of the hardest lessons that Michelle or the members of her family could have
experienced. She has suffered public and private attacks and humiliation. I genuinely believe
that the pain and anguish that this incident has caused for Michelle and her family is not anything
that any of them will ever forget. If Michelle had the opportunity to undo the past, I know she
would do everything in her power to go back and take back the decisions that she made. Based
on what I know about Michelle, I believe the conduct that underlies the charges is very
uncharacteristic of Michelle. She is someone who worked very hard in her life to fulfill her
duties and I do genuinely believe this was an isolated incident that has taught her and her family
valuable lessons that will last a Iifeti me. Based on the information in this letter, I sincerely hope
that this Court can show leniency towards Michelle as she has already suffered a great deal as a
result of the events of last year.

Thank you very much for your consideration of this letter.

Respectfully Submitted

MAZAREI LAW GROUP, INC.


 ~
Tawny Mazarei, Esq.
